Citation Nr: 1123334	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  09-39 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to October 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.  Additional relevant evidence was associated with the claims file after the issuance of the September 2009 statement of the case, prior to certification of the case to the Board, and additional relevant evidence was submitted by the Veteran at the Board hearing.  The Veteran waived his right to have all of this evidence considered by the RO in the first instance.  38 C.F.R. § 20.1304(c) (2010).

At the Board hearing, the Veteran complained of pain in his knees and affirmed upon questioning that he "walk[ed] differently because of [his] back pain."  Prior statements from the Veteran dated in August 2008 (VA Form 21-4138) and 
November 2008 (VA Form 9) showed he maintained that he had bilateral knee replacement due to his back disorder.  Accordingly, the issue of entitlement to service connection for bilateral knee disorder as secondary to low back disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

After a review, the Board observes that further development is required prior to adjudicating the Veteran's claim. 

At the Board hearing, testimony from the Veteran indicates that he receives or has received disability benefits administered by the Railroad Retirement Board (RRB) related to a post-service injury he sustained to his low back in 1991.  The RRB is an independent agency in the executive branch of the Federal Government.  VA has a duty to obtain relevant records held by other federal agencies when adjudicating claims of service connection.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).  VA will make as many requests as are necessary to obtain such records and will end its efforts to obtain the records only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Id.  Accordingly, efforts consistent with VA's statutory and regulatory obligations should be undertaken to procure relevant records from the RRB.

The Veteran also provided sworn testimony concerning the documented in-service injury he sustained to his back in February 1953.  The Veteran indicated that his back remained painful after the injury in service and that he had continuous back problems after service and prior to the 1991 post-service back injury.  The Veteran also testified that he met his wife in service.  In a December 2010 statement, the Veteran's wife reported that her first date with the Veteran was in January 1955.  The Veteran told her about his in-service back injury and that it "hurt a lot."  The Veteran's wife indicated that "over the years it started to bother him" "for 55 years."  The Veteran and his wife are competent to describe readily observable features or symptoms of illness such as pain and competent to report on factual matters of which they have first-hand knowledge.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board also finds the Veteran's testimony and his wife's statement credible for purposes of this remand as there is no evidence of record that calls into question their veracity. Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Indeed, service treatment records show that after the February 1953 low back injury, the Veteran continued to complain of "lumbar myalgia" as late as April 1955 in service notwithstanding the normal September 1955 service discharge examination.  Therefore, the Board finds that there is credible evidence of record that establishes that the Veteran experienced residual pain from his documented in-service injury and continued to experience such pain prior to the post-service 1991 back injury.  

The record reflects that the Veteran underwent a VA examination in connection with his claim in August 2009.  The VA examiner reached an unfavorable conclusion based in part on an observation that the Veteran had a normal discharge examination "with no evidence of residual injury, deficit, or disability to his lumbar spine" and that "[h]e later injured his back again in 1991."  The examiner maintained that the Veteran had a normal discharge examination and was able to work until 1991.  As the Board finds for purposes of this remand that there is credible evidence that establishes that the Veteran experienced residual pain from his documented in-service injury and continued to experience such pain prior to the post-service 1991 back injury, the August 2009 VA examination is not responsive to the claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (providing that where a Veteran has provided lay testimony of an in-service injury or event, and that lay testimony has not been rejected, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (noting that a negative opinion based on the absence of treatment or complaints in service or since service when there is lay evidence of such inservice incurrence or continuity of symptoms may be based on an inaccurate factual premise depending upon the Board's factual finding of credibility); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (indicating that a medical opinion based upon an inaccurate factual premise has no probative value).  
Accordingly, the Board finds that the Veteran should be afforded a new VA examination in light of the new credibility determination.  Such examination should also include consideration of any records developed from the RRB.   

Lastly, in a November 2010 statement, the Veteran indicated that he was submitting "updated medical information dated November 15, 2010 concerning [his] back condition to support [his] claim."  The information referenced does not appear to be in the claims file.  The Veteran should be requested to resubmit the information if the statement is not in error.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Railroad Retirement Board and request copies of all documents pertaining to the Veteran, including any administrative decision on an award of disability benefits and the medical records relied upon concerning the award.  All attempts to obtain these records should be documented.  If these records are unavailable or no longer exist and further attempts to obtain the records would be futile, this information should be documented for the file, and the Veteran and his representative notified in accordance with 38 C.F.R. § 3.159(e).

2.  Advise the Veteran that in a November 2010 statement, he indicated that he was submitting "updated medical information dated November 15, 2010 concerning [his] back condition to support [his] claim" but the information referenced was not included with the statement.  The Veteran should be requested to resubmit the information if the statement was not in error.  

3.  After completion of the above development, schedule the Veteran for an appropriate examination to determine the nature of any low back disorder, and to provide an opinion as to its possible relationship to service.  The claims file should be provided to and reviewed by the examiner to include consideration of any records procured from the Railroad Retirement Board.  The examination report should reflect that the claims file was reviewed.  

The examiner should opine as to whether it is at least as likely as not (i.e., at least a 50 percent probability or greater) that any current low back disorder is etiologically related to the documented in-service low back injury the Veteran sustained in service.  For purposes of providing this opinion only, the examiner should accept as fact that the Veteran experienced residual pain from his documented in-service injury and continued to experience such pain prior to the post-service 1991 back injury.  In light of this accepted fact, the examiner must discuss the likelihood that the in-service low back injury resulted in the currently diagnosed low back disorder including the Veteran's susceptibility to re-injury. 

The examiner should provide a clinical rational for all opinions expressed.  If the examiner is of the opinion that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.  

4.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

							(CONTINUED ON NEXT PAGE)
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


